Not For Publication in West's Federal Reporter

           United States Court of Appeals
                        For the First Circuit


No. 09-2156

                        JOSÉ MORALES-DE JESÚS,

                        Plaintiff, Appellant,

                                     v.

               METROPOLITAN LIFE INSURANCE COMPANY,

                         Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

          [Hon. Daniel R. Domínguez, U.S. District Judge]


                                  Before

                   Torruella, Leval,* and Lipez,
                          Circuit Judges.




     Raymond L. Sánchez-Maceira, on brief, for appellant.
     Frank Gotay-Barquet and Gotay & Pérez, P.S.C., on brief, for
appellee.




                           December 22, 2010




*
    Of the Second Circuit, sitting by designation.
            Per Curiam. Appellant José Morales-de Jesús ("Morales-de

Jesús") filed a complaint against Metropolitan Life Insurance

Company ("MetLife"), the administrator of his employer's long term

disability    pension    plan      (the   "Plan"),      for   violations        of   the

Employee Retirement Income Security Act of 1974, as amended, 29

U.S.C. §§ 1001-1461.         Morales-de Jesús filed his claim after the

three-year contractual limitations period provided for under the

Plan had expired.       He now appeals the district court's decision to

dismiss his claims with prejudice based on the magistrate judge's

recommendation concluding that the claims were time barred.

            Morales-de Jesús argues that the district court erred by

not   applying    the   doctrine     of     equitable    estoppel     to   preclude

MetLife's reliance on its untimeliness defense.                 To establish that

the court should apply the doctrine of equitable estoppel, the

party asserting the estoppel must show: 1) the party to be estopped

from asserting an untimeliness defense knew the facts; 2) the party

to be estopped intended that his conduct be acted on or acted in a

way that the party asserting the estoppel has a right to believe it

was   so   intended;    3)   the    party    requesting       the   application      of

estoppel    was   ignorant    of    the     true   facts;     and    4)   the    party

requesting the application of estoppel relied on the other party's

conduct to his detriment.          Vistamar, Inc. v. Fagundo-Fagundo, 430

F.3d 66, 73 (1st Cir. 2005).                We adopt the reasoning of the

district court, which adopted the persuasive reasoning of the


                                          -2-
magistrate judge, to the extent it concluded that Morales-de Jesús

failed to establish the elements required for the application of

equitable estoppel.

          After a careful review of the record and the parties'

briefs, we conclude that "no substantial question is presented."

1st Cir. R. 27.0(c).    We therefore affirm the judgment of the

district court.

          Affirmed.




                               -3-